Citation Nr: 0012371	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left leg disorder. 

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left arm disorder.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
VARO in Louisville, which determined that new and material 
evidence sufficient to reopen the claims of entitlement to 
service connection for disabilities of the back, the left 
leg, the left arm and left shoulder, had not been submitted.  


FINDINGS OF FACT

1.  Service connection for disabilities of the back, the left 
leg, the left arm and the left shoulder was denied by the RO 
in a rating decision dated in June 1993.  That decision 
became final in the absence of a timely appeal, following 
notification of the decision to the veteran.

2.  The evidence submitted subsequent to the June 1993 rating 
decision, while new, is not material, in that it is neither 
cumulative of evidence previously considered or is not 
relevant and probative of whether reported back, left leg, 
left arm and left shoulder disabilities, had their onset 
during service.  


CONCLUSION OF LAW

The June 1993 rating decision that denied entitlement to 
service connection for a back disability, a left leg 
disability, a left arm disability, and a left shoulder 
disability is final, and new and material evidence has not 
been submitted to reopen the claims.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a), 20.200, 
20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally sought service connection for the 
claimed disabilities in an application for disability 
benefits received in July 1992.  In a June 1993 rating 
decision, the RO denied the claims.  Although the RO notified 
the veteran of the denial, he did not appeal.  Accordingly, 
the RO decision of June 1993 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1003 
(1999).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim was 
ultimately not well grounded).  

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  The Federal Circuit held that to be 
material, the evidence need only "be so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Id.; see also Fossie v. West, 12 Vet. App. 1 
(1998). 

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.

Finally, if a claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Id. 

The Board notes that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  

As indicated above, entitlement to service connection for the 
disabilities at issue was denied by the RO in a June 1993 
rating decision.  The evidence relied upon in making those 
determinations included the veteran's service medical records 
which were entirely negative for complaints or abnormal 
findings regarding any pertinent disability.  It was noted 
that the service entrance examination reflected a history of 
upper and lower back and neck injuries from an accident in 
October 1966.  The names of the treating physicians were 
provided.  Reference was also made to the report of 
separation examination which revealed a normal 
musculoskeletal system.  

Also considered was a "Daily Staff Journal or Duty Officer's 
Log" (DA Form 1594), wherein it was indicated that on April 
11, 1969, a 5-tin truck ren over a mine.  There were no 
casualties.  

Additional evidence considered included reports of VA 
treatment and evaluation records dated between 1982 and 1993.  
These records include the report of a February 1993 
outpatient visit at which time the veteran complained of back 
pain.  

Also considered was the report of a VA general medical 
examination accorded the VA in November 1992 at the VA 
Medical Center in Louisville, Kentucky.  The veteran stated 
that in 1969 he was in a truck which hit a land mine and was 
thrown from the truck and hurt his back with radiation down 
the lower extremity.  He also complained of pain in the 
shoulder blade of about 2 to 3 months' duration.  He stated 
he had a compressed nerve in the arm which caused problems in 
the elbow, the hand and the wrist.  He also reported that in 
1978 he slipped on some steps and had a dramatic muscle 
injury to the left calf.  X-ray studies of the shoulders done 
at that time were entirely normal.  The examination diagnoses 
included:  Degenerative disc disease with lumbar 
radiculopathy; chronic left shoulder strain; cubital tunnel 
syndrome; ganglion left wrist; status post-traumatic 
laceration of the gastrocnemic muscle with cutaneous nerve 
damage.  There was no indication of a causal connection 
between any of the diagnosed disorders and the veteran's 
active service many years earlier.

The evidence received subsequent to the 1993 decision 
includes statements by the veteran, testimony given by him at 
a hearing before a hearing officer at the RO in November 
1998, and lay statements and affidavits from fellow 
servicemen who recalled the 1969 truck accident. 

The veteran's testimony and the lay statements, while new in 
that they were not previously associated with the claims 
folder, are not material.  The veteran's testimony is 
cumulative of the statements of record when the 1993 RO 
decision was rendered.  The veteran's testimony and the lay 
statements refer primarily to the fact that the veteran 
injured himself when he fell from a truck which hit a land 
mine while in service.  This incident was acknowledged by the 
RO in its decision in 1993.  At that time, the RO indicated 
the inservice injury was not shown to be anything other than 
acute and transitory.  It further indicated the evidence did 
not establish continuity of symptomatology since the 
veteran's service discharge.  The veteran's statements 
referred to the incident having taken place, but did not add 
anything more to the record.  As such, they are cumulative of 
the earlier evidence of record.

The Board notes that the veteran, in his hearing testimony 
and in statements received from his father and another 
individual, have referred to his having received treatment 
primarily for back problems at the VA Medical Center in 
Nashville, Tennessee, in the 1980's.  

The record contains an April 1993 notation that no records 
were found pertaining to reported treatment of the veteran at 
the Medical Center in Nashville.  Of record is an April 2000 
Report of Contact indicating that an individual at the 
Nashville Medical Center was contacted regarding possible 
medical records pertaining to the veteran.  That individual 
checked by Social Security Number and name, but could not 
come up with any record of verification that the veteran had 
been seen at the Nashville Medical Center.  The Board notes 
that even were there any records found, the veteran did not 
report receiving treatment at that facility for the first 
time until 1983, a time more than 12 years after his 
separation from service.  Accordingly, even were these 
records found to be available, they would likely not be 
probative as to the veteran's status in service or for a 
number of years following service discharge.  Therefore, the 
Board has determined that the evidence received since the 
last final denial in 1993 is not so significant that it must 
be considered to fairly decide the merits of the claim.  New 
and material evidence has not been submitted, and the claim 
of entitlement to service connection for the disabilities at 
issue is not reopened.  None of the evidence submitted since 
the 1993 decision in any way links any current back, left 
leg, left arm, or left shoulder disability with the veteran's 
active service.  


ORDER

New and material evidence sufficient to reopen the claims of 
service connection for chronic back, left leg, left arm, 
and/or left shoulder disabilities not having been submitted, 
the claims are denied. 



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals





 

